Citation Nr: 1414892	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-09 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for residuals of a right foot injury. 

3.  Entitlement to service connection for asthma. 

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran completed active duty for training (ACDUTRA) from August 25, 1987 to January 22, 1988.  She also served on active duty from December 1988 to January 1991.  This case was last before the Board of Veterans' Appeals (Board) in April 2011, on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In August 2007, the Veteran testified before a Decision Review Officer at the RO.  In July 2010, she testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

In April 2011, the Board granted the Veteran's petitions to reopen claims for service connection for a left knee disability, a right foot injury, and asthma.  The Board also remanded those underlying claims, as well as a claim for service connection for a low back disability, for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The claims file reflects that the Veteran's service records are incomplete.  She has reported serving on ACDUTRA from 1987 to 1988, on active duty from 1988 to 1991, and in the Reserves from 1991 to 1995.  However, the file does not contain any records of service treatment or evaluation from the Veteran's period of ACDUTRA (August 25, 1987 to January 22, 1988) or from any time after her discharge from active duty in 1991.  On remand, the AOJ must take appropriate actions to attempt to retrieve all available service treatment and personnel records.

As the claims file also reflects that the Veteran receives ongoing VA medical treatment, and the last VA treatment note associated with the (virtual) file is dated October 1, 2013, any outstanding treatment records also should be associated with the record.

The Board also finds that a new VA examination is warranted in regard to the Veteran's claim for service connection for asthma.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding service treatment and personnel records, to specifically include, but not limited to, records from the Veteran's period of ACDUTRA (August 25, 1987 to January 22, 1988) as well as from her Reserve service (1991 to 1995).  NOTE that she reported completing her Reserve service in Kansas, either Wichita or Topeka.  Make as many requests as necessary to obtain such records unless determining that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are not obtained, notify the Veteran, make a notation in the record, and afford her the opportunity to provide any such records in her possession.  38 C.F.R. § 3.159(e).

2.  Obtain all outstanding VA treatment records dated since October 1, 2013 and associate them with the claims file (virtual or paper).

3.  Inquire as to whether the Veteran has received any private medical treatment pertinent to the claimed disabilities.  Provide her with the necessary authorizations for the release of any such records not currently on file and associate any available records with her file.  The results of any attempts to obtain any identified records, whether successful or unsuccessful, should be documented in the claims file, and the Veteran should be informed of any negative results in accordance with 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of her respiratory disorder(s).  Ensure that the claims folder (virtual and paper), along with any additional evidence obtained, is available for the examiner's review.  

The examiner must address the following:

a.  Is there clear and unmistakable (undebatable) evidence that the Veteran had asthma prior to her December 1988 entrance into active duty?

b.  If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing left asthma did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's service?

c.  If the answer to question (a) above is no, is it at least as likely as not (50 percent or greater probability) that asthma is related to service?

d.  If a respiratory disability other than asthma and COPD is diagnosed, is it is it at least as likely as not (50 percent or greater probability) that such disability is related to service?

The rationale for any opinions, with citation to relevant medical findings, must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should explain why an opinion cannot be made without speculating.

5.  Thereafter, readjudicate the issues on appeal.  If any portion of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

